DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  it is suggested to change the limitation “at a same time as molding” in line 10 to read as “at the same time as molding” since the molding step has been previously recited in claim 1.  Appropriate correction is required.
Response to Arguments
Applicant’s amendments, filed July 30, 2021, to claim(s) 1-3 have been fully considered and overcome the previous 112 indefiniteness rejections.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendments have created new indefiniteness rejections addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “to for a curl at a top plate configuration location of the blank” in line 14, “applying a net force....at respective vertical wall configuration locations” in line 20 and 
The claim states “the first force acting from an inner face side toward an outer face side of the blank at the top plate configuration location”, it is unclear how the first force to be applied to the top plate configuration location when the prior curling step sets forth the top plate configuration location is formed into the top plate portion. Clarification and/or correction is required.
The claim states “after the top plate configuration location is curled, restraining”, this renders the claim indefinite since it is unclear if the restraining step is to be performed prior to the applying a first force and applying a net force or if it is to be performed following the curling, and applying steps. It is noted that as currently written the claim sets forth the curling step, applying a first force step and applying a net force as three separate steps.
There appears to be missing language in the limitation “the top plate configuration location, the vertical wall configuration locations, and an end portion flange configuration location and thereafter molding the end portion flange configuration location into an end portion flange of the article”. Specifically, it is unclear if the restraining action encompasses the listed configuration locations. It is noted that the limitation “thereafter molding the end portion inverted ridge configuration location” makes the claim read as only the end portion inverted ridge configuration location is restrained. 
The claim states “the top plate configuration location, the vertical wall configuration locations” in line 26, this renders the claim indefinite since the claim has previously set forth the listed configuration 

With regards to claim 2, the claim states “molding lower inverted ridge configuration locations of the blank into lower inverted ridge portions of the article”, it is unclear when the lower inverted ridge configurations have been formed within the blank. It is noted that the claim previously set forth the blank is a sheet metal without any other structure thereof, therefore it is unclear how the blank (which is presumed to be flat since it is sheet metal) is to have lower inverted ridge configuration locations.

With regards to claim 3, the claim states “an application direction of the third force is a same direction as a direction normal to the top plate configuration location”, it is unclear if the application direction and the opposing direction of the third force previously set forth in claim 1 are referring to the same direction. For examination purposes the claim is being interpreted as “the direction of the third force is normal to the top plate configuration location”.

Examiner notes that no art has been applied to claims 1-3; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

With regards to claim 7, the preamble sets forth the claim is directed to a method of manufacturing a press-molded article employing the pressing apparatus of claim 4, however the method requires the steps of supporting, pushing, housing and clamping. Therefore it is unclear how a press-molded article is to be manufactured by the claimed steps, specifically it is unclear how a press-molded article is formed without a pressing step/operation. Clarification and/or correction is required.
Allowable Subject Matter
Claims 4-6 are allowed as indicated in the office action mailed May 11, 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725